Citation Nr: 1718846	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for generalized arthritis of the entire body.

3.  Whether a VA Form 21-4138 dated March 29, 2007 and received by VA on March 30, 2007, was a valid notice of disagreement with a March 2007 rating decision.

4.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for peripheral neuropathy. 

5.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.

6.  Entitlement to service connection for esophageal reflux, to include as secondary to PTSD.

7.  Entitlement to service connection for chronic diarrhea, to include as secondary to service connected PTSD and/or diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction, as secondary to service connected PTSD and/or diabetes mellitus.

9.  Entitlement to special monthly compensation based on the loss of use of a creative organ.

10.  Entitlement to service connection for chronic low back pain, to include as due to exposure to herbicide agents and/or as secondary to peripheral neuropathy.

11.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

12.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

13.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

14.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and from rating decisions issued in October 2007 and August 2013 by the RO in Montgomery, Alabama.  Jurisdiction over the claims has since been transferred to the Montgomery RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's disposition of the claims for service connection for sinusitis and arthritis, as well as the question as to the validity of a purported March 2007 notice of disagreement, are set forth below.  The remaining claims are addressed in the remand following the order and are being remanded to the agency of original jurisdiction (AOJ) for further action. VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a diagnosis of sinusitis.

2.  Arthritis is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A VA Form 21-4138 received by the AOJ on March 30, 2007 does not specifically indicate the determination that the Veteran disagreed with, or wished to contest the results of, the March 2007 rating decision.

4.  In an October 2007 decision, the AOJ declined to reopen the Veteran's claim for service connection for peripheral neuropathy.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

5.  New evidence has been associated with the claims file since the October 2007 AOJ denial that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  A timely notice of disagreement with the March 2007 rating decision was not received.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302 (2016).

4.  The AOJ's October 2007 denial of the claim for service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.104; 20.302, 20.1103 (2016). 

5.  As additional evidence received since the AOJ's October 2007 denial is new and material, the criteria for reopening the claim for service connection for peripheral neuropathy are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board notes that the Veteran's service treatment records are unavailable, and acknowledges that in cases where a veteran's STRs are unavailable through no fault of his or her own, there is a "heightened duty" to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases such as hypertension and arthritis are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has found that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not considered a determination that is "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters, supra. 

As concerns claims for service connection based on the submission of new and material evidence, generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the determination reached by the AOJ, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Sinusitis

The Veteran asserts that he has sinusitis, and contends generally that it is related to his military service.  He has not provided details concerning an in-service onset or any specific link between the condition and any in-service event.  As noted above, the Veteran's service treatment records are unavailable, thus imposing a heightened obligation to explain its findings and conclusions.  See O'Hare, supra. 

However, the Board notes that a thorough review of the Veteran's post-service VA treatment records fails to reveal a diagnosis of sinusitis, or any condition related to the sinuses.  The Board thus finds that service connection for sinusitis cannot be established, as the record fails to demonstrate that the Veteran had any such current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to his filing of a claim.  See McClain, supra; Romanowsky, supra.  In this regard, despite the Veteran's assertions, there are nevertheless no competent diagnoses at any point during the appeal period. 

Therefore, even in consideration of Romanowsky, the record fails to reveal a recent diagnosis of disability prior to his filing of a claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have the current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer, supra; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Furthermore, as for any assertions by the Veteran as to the diagnosis of sinusitis, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical diagnosis of such a disorder is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of sinusitis is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (providing that lay persons are not competent to diagnose cancer).  Specifically, the diagnosis of a sinus disorder requires specialized training regarding the respiratory system, and as the Veteran is not shown to be other than a layperson without such appropriate training and expertise, he is not competent to render a probative opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to diagnosis have no probative value.

Therefore, based on the foregoing, the Board finds that service connection for sinusitis is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable as to that issue, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

Arthritis

The Veteran seeks service connection for arthritis "of the whole body."  At the outset, the Board notes that the Veteran has provided little information concerning a theory of entitlement for service connection for the disability.  Thus, the Board will consider generally whether the evidence supports a finding of service connection for arthritis. 

VA treatment records for the appeal period show ongoing treatment for arthritis. The record does not contain a medical opinion concerning the etiology of the condition, however. 

The Veteran also has not asserted that he sustained any injury in service to which he believes his diagnosed arthritis is related.  Indeed, other than applying for service connection for arthritis, the Veteran has provided no information regarding the specifics of his claim and the evidence does not otherwise in any way suggest that his arthritis may be attributable to service.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis.  The record shows that the earliest, probative diagnosis of arthritis was in 2003, some 34 years after service.  No adequate diagnosis of arthritis was made within one year of the Veteran's military discharge.

With regard to the Veteran's lay statements pertaining to a nexus between his current arthritis and his military service, there is no evidence that the Veteran has expertise or training in determining the cause of arthritis.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson, supra.  Rather, such a determination depends on the facts of the case.  See Jandreau, supra; Layno, supra.

Here, whether arthritis, which is present many years after active service, is due to that service is a complex question, the answer to which is not determinable by observation with the five senses and is not within the realm of knowledge of a lay person.  Such a determination requires medical expertise and knowledge.  

Consequently, the Board finds that the Veteran's nexus opinion is not competent evidence.

In short, there is no basis upon which to conclude that the Veteran's arthritis is in any way directly attributable to his military service.  The Veteran has not indicated any specific event or injury in service to which he attributes his current disability and the record as it stands contains no indication of any link between the two.  

Thus, in light of the Veteran's own statements and the medical evidence of record, there is no basis to establish service connection for arthritis, as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).  The preponderance of evidence is therefore against a finding of service connection, and there is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

March 2007 correspondence

The Veteran asserts that correspondence he sent to VA in March 2007 should have been construed as a notice of disagreement with an AOJ decision issued earlier that month.  

A notice of disagreement must express dissatisfaction with a determination of the AOJ and express a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201.

In September 2015, VA published new rules prescribing that a Notice of Disagreement will only be accepted as a valid appeal from a Department decision if it is submitted on a standardized form for the purpose of appealing the decision, a form currently called VA Form 21-0958, Notice of Disagreement.  This regulation, however, became effective March 24, 2015, and thus is not applicable to the assertion that a valid Notice of Disagreement was filed in March 2007.  See 38 C.F.R. § 20.201 (2016); 79 Fed. Reg. 57698 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).

Under the regulations in effect prior to March 2015, a valid Notice of Disagreement must have been in the form of a written communication from a claimant or his representative, expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201.  While special wording was not required, the Notice of Disagreement must have been in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  In determining whether a statement constitutes a Notice of Disagreement, "the actual wording of the communication and the context in which it was written" must be considered.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad Notice of Disagreement may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific" notice, by comparison, may limit appellate jurisdiction to the issue specifically identified in the Notice of Disagreement.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Whether worded broadly or narrowly, VA is to liberally construe all communications.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

The Court has made clear that the VA adjudication process "is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ((quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009)); see also Gallegos, supra (assuming that the Veteran desired appellate review, meeting the requirement of 38 C.F.R. § 20.201 is not an onerous task).  Nonetheless, even liberally construing the communication received within one year of the March 2007 denials fails to show any such communication which could be interpreted as a Notice of Disagreement on the matter of service connection for neuropathy.

In a VA Form 21-4138 received on March 30, 2007, the Veteran wrote the following, in pertinent part: "[d]ue to an error, my peripheral neuropathy was claimed as secondary to diabetes mellitus, type II. It should have been filed as peripheral neuropathy secondary to exposure to Agent Orange. This resulted in a denial of my benefits. Please review my evidence and grant my benefits accordingly."

To determine if a statement is a valid notice of disagreement, the Court has stated that adjudicators should look at the wording and the context in which it was written.  See Jarvis, supra.  With regard to wording, the Veteran's March 2007 statement merely states that there was an error with the characterization of his claim; it does not state a disagreement with the findings of the rating decision.  Moreover, as to context, the statement was filed within one year of the March 2007 decision denying service connection for peripheral neuropathy, but is crafted in a way that indicates an intent to file his claim under a different theory of entitlement.  Like the AOJ, the Board finds that the statement fails in wording or context to meet the criteria for a valid notice of disagreement as to the rating decision, as the March 2007 statement failed to identify a decision that was being challenged.  See Jarvis, supra (a notice of disagreement must be expressed in terms that can be reasonably construed as disagreement with a decision and a desire for appellate review and the specific decision with which the claimant disagrees must be identified);  Hamilton v. Brown, 4 Vet.App. 528, 531 (1993) (a notice of disagreement is defined by VA regulations as "[a] written communication from a claimant or his or her representative expressing dissatisfaction of disagreement with an adjudicative determination by the [AOJ] and a desire to contest the results.").  Thus, the Board finds that no valid notice of disagreement was filed, and thus, no direct appeal was taken from the March 2007 rating decision which declined to reopen a previously-denied claim for service connection for peripheral neuropathy. 

The Board has considered whether new and material evidence was received within the appeal period of the March 2007 decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010) (holding that the Board should have considered whether statements submitted within one year of AOJ decision included the submission of new and material evidence and thus applied to the decided claim).

In this case, as discussed above, the VA Form 21-4138 cannot reasonably be interpreted as identifying or encompassing new and material evidence regarding the Veteran's claim.  Along with the statement, the Veteran submitted copies of VA treatment records dated July 29, 2002 and May 6, 2004, showing the results of a nerve conduction study and complaints of lower limb numbness, respectively.  However, these records were already part of the Veteran's file and had been considered in the March 2007 decision.  Subsequent to the March 2007 statement, which the AOJ considered to be a new claim, additional evidence (in the form of two letters from the Veteran's co-workers) was added to the record in June 2007 and considered in conjunction with an October 2007 rating decision that continued to deny the Veteran's claim.  The AOJ found that the letters from the Veteran's co-workers, while new, were not material to the question of the etiology of the Veteran's neuropathy under either theory. 

Therefore, based on the above, the Board finds that the record does not contain a timely notice of disagreement with the March 2007 rating decision, and relevant new evidence was not added to the file within a year of the denial.  The claim is therefore denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

New and Material evidence - Neuropathy 

In a rating decision issued in October 2007, the AOJ reopened and denied the claim for service connection for a peripheral neuropathy.  The denial was based on the finding that there was a lack of a nexus between the Veteran's military service, to include exposure to Agent Orange, and his peripheral neuropathy.  

The Veteran was notified of the decision and of his procedural rights by letter dated in October 2007.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the October 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie, supra.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108. 

At the time of the October 2007 rating decision, the evidence of record consisted of statements from the Veteran, his doctor and his co-workers, as well as VA treatment records. 

The evidence received since the prior final denial includes additional VA treatment records, statements from the Veteran, as well as the report of an August 2013 VA examination which addressed the etiology of the Veteran's peripheral neuropathy.

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for peripheral neuropathy.  At the time of the prior, October 2007 AOJ denial, the evidence of record did not contain a medical opinion addressing the etiology of his diagnosed disability.  The newly submitted evidence, specifically the August 2013 VA examination report, addresses a nexus between military service and the Veteran's peripheral neuropathy.
The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the October 2007 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disability for which service connection under consideration.  While not in any way dispositive, as this newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the Veteran's claim for service connection for peripheral neuropathy are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for sinusitis is denied. 

Service connection for arthritis is denied.

A timely notice of disagreement was not received regarding the March 2007 rating decision; the appeal is denied.

As new and material evidence to reopen the claim for service connection for peripheral neuropathy has been received, to this limited extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board again acknowledges that, in cases where a veteran's service treatment records are unavailable through no fault of his or her own, as here, there is a "heightened duty" to assist in the development of the case.  See O'Hare, supra; Cuevas, supra.  This heightened duty includes providing a medical examination if review of the evidence of record determines that such examination is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4) (2016).

Hypertension/Esophageal Reflux/Chronic Diarrhea/Erectile Dysfunction/SMC

The Veteran has asserted that his chronic diarrhea, esophageal reflux, hypertension and erectile dysfunction are a result of either his service connected PTSD, or, in the alternative, his service-connected diabetes mellitus.  His claims were originally denied in the June 2009 rating decision on appeal because he was not service-connected for diabetes mellitus at that time.  

Since then, in August 2013, service connection for diabetes mellitus was established.  To date, the Veteran has not undergone a VA examination that addresses a link, if any, between these diagnosed disabilities and either of his service-connected disabilities.  In addition, as pertains to the Veteran's esophageal reflux, the record contains a June 2009 letter from his private physician, who opined that there was a link between problems with the Veteran's stomach and his military service.  However, the doctor did not provide a rationale for such a conclusion.  

Therefore, in light of VA's heightened duty to assist, the Board finds that VA is under an obligation to provide the Veteran with an examination in connection with each of these claims.  See O'Hare, supra; see also McLendon, supra (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement of a VA examination). 

The Board notes that the Veteran is also seeking entitlement to special monthly compensation (SMC) for the loss of a creative organ.  As the claim for SMC for loss of use of a creative organ is predicated on a grant of service connection for erectile dysfunction, that issue must also be remanded as inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Chronic Lower Back Pain

The Veteran contends that his diagnosed chronic low back pain developed as a result of his peripheral neuropathy.  The Veteran has not asserted, and the record as it stands does not show, that there is a direct link between his military service and a back condition.  Therefore, the Board will address the contention solely on the basis of secondary service connection.  Cf. Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record).

The Veteran has not yet been granted service connection for peripheral neuropathy; therefore, there exists no basis at this time for a finding that his chronic low back pain is due to a service-connected disability, on a secondary basis.  As the Board is remanding the Veteran's claim for peripheral neuropathy, it finds that the issue of service connection for chronic low back pain is inextricably intertwined with that claim.  See Harris, supra. 

Therefore, the Board will defer adjudication of the claim for service connection for chronic low back pain, pending adjudication of the claim of service connection for peripheral neuropathy.  However, as part of its remand instructions for the Veteran's peripheral neuropathy claim, the Board will instruct the examiner to opine on any link between the two conditions, regardless of whether the neurological condition is service connected.  

Peripheral Neuropathy

As noted above, the Veteran underwent a VA examination in August 2013.  At that time, the diagnosis of peripheral neuropathy was confirmed.  When asked to opine on the etiology of the Veteran's disability and whether or not it was related to his (subsequently service-connected) diabetes mellitus, the examiner concluded that it was less likely than not that the condition was a result of such.  As rationale, the examiner indicated that neuropathy secondary to diabetes mellitus is usually the result of uncontrolled blood sugars, whereas the Veteran's blood sugars were well-controlled.  In addition, the Veteran's neuropathy had an onset of at least 9 years, and possibly up to 30 years, prior to the diagnosis of diabetes. 

The Board finds that this opinion provides further support of the Veteran's claim that his neuropathy is due to his military service, as it rules out a diabetic origin.  

The August 2013 examination report does not contain an opinion as to whether or not the Veteran's neuropathy is due to his military service, to include his exposure to herbicide agents.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In addition, the report fails to address the Veteran's contentions that he has experienced neuropathy since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Board finds that a remand is necessary for an additional examination, preferably by a neurologist who can address the Veteran's contentions of a nexus between service and his neuropathy.  In addition to Agent Orange exposure, the examiner will be asked to specifically address the Veteran's medical treatment for numbness of the lower extremities, both in, and immediately following, his Army service. 

Finally, the Board notes that the most recent VA treatment records in the Veteran's file are dated through February 2017.  While on remand, the AOJ must obtain updated VA treatment records. In addition, the Veteran must be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for any of the conditions on appeal herein.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be given an opportunity to identify any outstanding private or VA treatment records related to the claims on appeal.  After obtaining the necessary authorization from the Veteran, all outstanding records must be obtained, to include VA treatment records dated from February 2017 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  All indicated tests and studies should be conducted.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Based on a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher probability) that the Veteran's hypertension was caused or aggravated (an increase in severity of the disability beyond its natural progression) by his service-connected PTSD and/or his service-connected diabetes mellitus.  In formulating an opinion, the examiner must address both PTSD and diabetes mellitus.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his esophageal reflux.  All indicated tests and studies should be conducted.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Based on a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher probability) that the Veteran's esophageal reflux was caused or aggravated (an increase in severity of the disability beyond its natural progression) by his service-connected PTSD and/or his service-connected diabetes mellitus.  In formulating an opinion, the examiner must address both PTSD and diabetes mellitus.

The examiner is asked to address the June 2009 letter from the Veteran's private physician, who opined that his "bleeding ulcer" was caused or aggravated by his military service. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his chronic diarrhea.  All indicated tests and studies should be conducted.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Based on a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher probability) that the Veteran's chronic diarrhea was caused or aggravated (an increase in severity of the disability beyond its natural progression) by his service-connected PTSD and/or his service-connected diabetes mellitus.  In formulating an opinion, the examiner must address both PTSD and diabetes mellitus.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction, also claimed as impotency.  All indicated tests and studies should be conducted.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Based on a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher probability) that the Veteran's erectile dysfunction was caused or aggravated (an increase in severity of the disability beyond its natural progression) by his service-connected PTSD and/or his service-connected diabetes mellitus.  In formulating an opinion, the examiner must address both PTSD and diabetes mellitus.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

6.  Schedule the Veteran for an appropriate VA examination, preferably with a neurologist, to determine the etiology of his peripheral neuropathy.  All medically necessary tests should be performed.  The record should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the claims file and examining the Veteran, the examiner is asked to diagnose all neurologic manifestations affecting the Veteran's extremities, both upper and lower.

Then, with regard to each diagnosis, the examiner is asked to opine as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that such disability had its clinical onset during the Veteran's period of service, or was manifested within the first post-service year, or is otherwise related to such period of service, including due to in-service herbicide exposure. 

The examiner is also asked to address whether the Veteran has early onset neuropathy, which is now recognized as a disease associated with exposure to certain herbicide agents pursuant to 38 C.F.R. § 3.309 (e).  The examiner's attention is directed to the August 1968 service treatment record, indicating the Veteran was treated for "extreme numbness of feet" while serving in the Army.  

The examiner should also address the August 2001 letter from the Veteran's private physician, who confirmed that he treated the Veteran for numbness of the feet in 1970 and 1971, which the Board notes falls within one year of the Veteran's last presumed exposure to Agent Orange.  

Also, the examiner is asked to address the contentions of two of the Veteran's co-workers, as relayed in statements received by VA in 2007, that the Veteran demonstrated numbness in his feet when they started working together in 1972 and 1978, and continued throughout the Veteran's employment. 

Finally, the examiner is asked to address the Veteran's contention that his peripheral neuropathy has resulted in his diagnosed chronic back pain. 

The examiner should note that exposure to herbicides during miliary service is presumed. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


